DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of US Patent 10726338. 
NOTE: The claims of the current application (16938677) are identical to Application (15349119) now Patent (10726338).
Although the claims at issue are not identical, they are not patentably distinct from each other:

15349119 – EXACT Claims now Patent 10726338
Current Application 16938677
Patent 10726338
Claim 1; A method, in a data processing system comprising a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base, the method comprising:

generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

expanding, by the data processing system, the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

receiving, by the data processing system, electronic content comprising an initial set of instructions to perform an operation;

evaluating, by the data processing system, the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; 

identifying, by the data processing system, one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction;

modifying, by the data processing system, the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and outputting, by the data processing system, the modified set of instructions.

Claim 1; A method, in a data processing system comprising a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base, the method comprising: 

generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

expanding, by the data processing system, the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

receiving, by the data processing system, electronic content comprising an initial set of instructions to perform an operation; 

evaluating, by the data processing system, the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; 

identifying, by the data processing system, one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction;

modifying, by the data processing system, the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and outputting, by the data processing system, the modified set of instructions, wherein the electronic content is an electronic document of an electronic corpus, and wherein outputting the modified set of instructions comprises outputting a modified electronic document for inclusion in the electronic corpus; 

wherein each pre-condition annotated action term, in the set of pre-condition annotated action terms, is an action term associated with an annotation specifying a state value identifying a state of an entity upon which the action corresponding to the action term may be performed, and wherein expanding the domain specific knowledge base comprises setting a value of a domain specific attribute of an entity, in the set of entities, to a same state value as a state value of a pre-condition annotated action term determined to be associated with the entity in the natural language content. 


Claim 11; A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to:

generate a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

expand the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

receive electronic content comprising an initial set of instructions to perform an operation; 

evaluate the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; 

identify one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; 

modify the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and output the modified set of instructions.

Claim 11; A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to: 

generate a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

expand the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

receive electronic content comprising an initial set of instructions to perform an operation; 

evaluate the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present;


identify one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; 

modify the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and output the modified set of instructions, wherein the electronic content is an electronic document of an electronic corpus, and wherein outputting the modified set of instructions comprises outputting a modified electronic document for inclusion in the electronic corpus; 

wherein each pre-condition annotated action term, in the set of pre-condition annotated action terms, is an action term associated with an annotation specifying a state value identifying a state of an entity upon which the action corresponding to the action term may be performed, and wherein expanding the domain specific knowledge base comprises setting a value of a domain specific attribute of an entity, in the set of entities, to a same state value as a state value of a pre-condition annotated action term determined to be associated with the entity in the natural language content.

Claim 20; An apparatus comprising: 

a processor; 

and a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: 

generate a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

expand the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

receive electronic content comprising an initial set of instructions to perform an operation; 

evaluate the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; 

identify one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; 

modify the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and output the modified set of instructions.

Claim 19; A processor; 

and A memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to: 

Generate a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; 

Expand the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; 

Receive electronic content comprising an initial set of instructions to perform an operation; 

Evaluate the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; 

Identify one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; 

Modify the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; 

and Output the modified set of instructions, wherein the electronic content is an electronic document of an electronic corpus, and wherein outputting the modified set of instructions comprises outputting a modified electronic document for inclusion in the electronic corpus; 

wherein each pre-condition annotated action term, in the set of pre-condition annotated action terms, is an action term associated with an annotation specifying a state value identifying a state of an entity upon which the action corresponding to the action term may be performed, and wherein expanding the domain specific knowledge base comprises setting a value of a domain specific attribute of an entity, in the set of entities, to a same state value as a state value of a pre-condition annotated action term determined to be associated with the entity in the natural language content. 






3. 	Claim 1 of Application 16938677 is directed towards a method and Claim 1 of Patent 10726338 is also directed towards a method.

4. 	Claim 11 of Application 16938677 is directed towards a computer program product and Claim 1 of Patent 10726338 is also directed towards a computer program product.

5. 	Claim 20 of Application 16938677 is directed towards an apparatus comprising a processor and Claim 19 of Patent 10726338 is directed towards a processor.

6. 	Claims 1, 11 & 20 of Application 16938677 teaches a method, in a data processing system comprising a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base, the method comprising:

generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; expanding, by the data processing system, the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; receiving, by the data processing system, electronic content comprising an initial set of instructions to perform an operation; evaluating, by the data processing system, the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; identifying, by the data processing system, one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; modifying, by the data processing system, the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; and outputting, by the data processing system, the modified set of instructions.
Claims 1, 11 & 19 of Patent 10726338 teaches a method, in a data processing system comprising a processor and a memory accessible by the processor, for automatically modifying a set of instructions based on an expanded domain specific knowledge base, the method comprising: generating, by the data processing system, a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes; expanding, by the data processing system, the domain specific knowledge base to include values for the domain specific attributes through an automated bootstrap learning process that performs natural language processing and analysis of natural language content using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base; receiving, by the data processing system, electronic content comprising an initial set of instructions to perform an operation; evaluating, by the data processing system, the initial set of instructions, based on the expanded domain specific knowledge base, to identify at least one missing instruction that should be present in the initial set of instructions but is not present; identifying, by the data processing system, one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction; modifying, by the data processing system, the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions; and outputting, by the data processing system, the modified set of instructions, wherein the electronic content is an electronic document of an electronic corpus, and wherein outputting the modified set of instructions comprises outputting a modified electronic document for inclusion in the electronic corpus; wherein each pre-condition annotated action term, in the set of pre-condition annotated action terms, is an action term associated with an annotation specifying a state value identifying a state of an entity upon which the action corresponding to the action term may be performed, and wherein expanding the domain specific knowledge base comprises setting a value of a domain specific attribute of an entity, in the set of entities, to a same state value as a state value of a pre-condition annotated action term determined to be associated with the entity in the natural language content. 

7.	It is clear that all the elements of the Application 16938677 claims [1, 11 & 20] are to be found in Patent 10726338 claims [1, 11 & 19] (as the Patent 10726338 claims [1, 11 & 19] fully encompasses Application 16938677 claims [1, 11 & 20]).  The difference between the Application 16938677 claims [1, 11 & 20] and Patent 10726338 claims [1, 11 & 19] lies in the fact that the Patent 10726338 claims [1, 11 & 19] includes more elements and is thus much more specific.  Thus, the invention of Application 16938677 claims [1, 11 & 20] is in effect a “species” of the “generic” invention of the Patent 10726338 claims [1, 11 & 19].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Application 16938677 claims [1, 11 & 20] is anticipated by Patent 10726338 claims [1, 11 & 19], it is not patentably distinct from Patent 10726338 claims [1, 11 & 19].

8.	Claims 2-10 depend on indicated rejected claim 1. Therefore, by virtue of their dependency, Claims 2-10 are also indicated as rejected subject matter. 

9.	Claims 12-19 depend on indicated rejected claim 11. Therefore, by virtue of their dependency, Claims 12-19 are also indicated as rejected subject matter.


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 11-19 defines a “computer program product” embodying functional descriptive material.  However, the claim does not define a “non-transitory” computer-readable medium or a “non-transitory” computer-readable memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests amending the claim(s) to embody the program on a “non-transitory computer-readable medium” or equivalent; assuming the specification does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory (refer to “note” below).  Any amendment to the claim should be commensurate with its corresponding disclosure.


Claim Rejections – 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 10-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Slifka et al (US 10,163,436 B1 hereinafter, Slifka ‘436) in combination with Song et al. (US 20150261745 A1 hereinafter, Song ‘745).
Regarding claim 20; Slifka ‘436 discloses an apparatus (Fig. 1, Device 110)
comprising:
 a processor (Fig. 9, Command Processor 290)
and a memory (Fig. 9, Memory 906)
coupled to the processor (i.e. Fig. 9 shows wherein Memory 906 is coupled to Command Processor 290), 
wherein the memory comprises instructions which, when executed by the processor, cause the processor to: generate a domain specific knowledge base comprising a set of entities and corresponding domain specific attributes (i.e. A domain may represent a discrete set of activities having a common theme, such as “shopping”, “music”, “calendaring”, etc. As such, each domain may be associated with a particular language model and/or grammar database 276a-276n, a particular set of intents/actions 278a-278n, and/or a particular personalized lexicon 286.  Column 9, lines 12-26)
expand the domain specific knowledge base to include values for the domain specific attributes (i.e. Many different training examples may be used to train the NLU component discussed herein. Further, as training data is added, or otherwise changed, the NLU component may be trained to update accordingly. Column 16, line 43 thru Column 17, lines 2);
through an automated bootstrap learning process that performs natural language processing and analysis of natural language content (Fig. 2, Items 260 & 262 i.e. Speech processing system including a dynamic NLU component that enables variable utterance structures (bootstrapped learning process, wherein bootstrapped commonly refers to a single method comprising multiple distinct methods). The NLU module 260 takes textual input and attempts to make a semantic interpretation of the text. Parsing may be performed using heuristic grammar rules, or the NER module 262 may be constructed using techniques such as hidden Markov models, maximum entropy models, log linear models, conditional random fields (CRF), and the like(wherein the second bootstrapped module performs analysis of natural language content). Column 2, lines 35-67, Colum 8, lines 27-45 & Column 10, lines 15-21);
using a set of pre-condition annotated action terms, thereby generating an expanded domain specific knowledge base (i.e. A domain may represent a discrete set of activities having a common theme, such as “shopping”, “music”, “calendaring”, etc. As such, each domain may be associated with a particular language model and/or grammar database 276a-276n, a particular set of intents/actions 278a-278n, and/or a particular personalized lexicon 286.Column 9, lines 12-26);
receive electronic content comprising an initial set of instructions to perform an operation  (Fig. 7, Item 702 i.e. A device associated with an application (e.g., the application server 125) sends (702) text data to the server 120. The text data may be specific to a command that can be recognized/processed by the application server 125. Column 16, lines 7-42);
evaluate the initial set of instructions, based on the expanded domain specific knowledge base (i.e. The NER module 262 may parse the utterance to identify words as subject, object, verb, preposition, etc., based on grammar rules and models, prior to recognizing named entities. Column 10, lines 1-14);
to identify at least one missing instruction that should be present in the initial set of instructions but is not present (i.e. If the search of the gazetteer does not resolve the slot/field using gazetteer information, the NER module 262 may search the database of generic words associated with the domain (i.e., in the NLU storage 273). For instance, if the utterance was “play songs by the rolling stones,” after failing to determine an album name or song name called “songs” by “the rolling stones,” the NER module 262 may search the domain vocabulary for the word “songs.” In the alternative, generic words may be checked before the gazetteer information, or both may be tried, potentially producing two different results. Column 10, lines 34-54);  
identify one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction (i.e. An utterance may be processed applying the rules, models, and information applicable to each identified domain. For example, if an utterance potentially implicates both communications and music, the utterance will be NLU processed using the grammar models and lexical information for communications, and will also be processed using the grammar models and lexical information for music. The responses to the utterance produced by each set of models is scored, with the overall highest ranked result from all applied domains being ordinarily selected to be the correct result. An IC module 264 parses the utterance to determine an intent(s) for each identified domain, where the intent(s) corresponds to the action to be performed that is responsive to the utterance. Column 9, lines 27-41);  
modify the initial set of instructions to include the one or more additional instructions and thereby generate a modified set of instructions (i.e. An utterance may be processed applying the rules, models, and information applicable to each identified domain. For example, if an utterance potentially implicates both communications and music, the utterance will be NLU processed using the grammar models and lexical information for communications, and will also be processed using the grammar models and lexical information for music. The responses to the utterance produced by each set of models is scored (as discussed further below), with the overall highest ranked result from all applied domains being ordinarily selected to be the correct result. Column 9, lines 27-37);
and output the modified set of instructions (i.e. The responses to the utterance produced by each set of models is scored (as discussed further below), with the overall highest ranked result from all applied domains being ordinarily selected to be the correct result. Column 9, lines 27-37).
Although Examiner reasonably believes that the Slifka ‘436 an automated bootstrap learning process that performs natural language processing as described above, Examiner cites Song ‘745 to better describe the limitation. 
Song ‘745 discloses an automated bootstrap learning process that performs natural language processing (i.e. The present invention relates to a system and method for bootstrapping templates for use in natural language sentence generation. See Abstract and Title).
Slifka ‘436 and Song ‘745 are combinable because they are from same field of endeavor of speech systems (Song ‘745 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Slifka ‘436 by adding an automated bootstrap learning process that performs natural language processing as taught by Song ‘745. The motivation for doing so would have been advantageous because templates require extensive human input and a process that must be repeated for each new domain for NLG, there is a  necessity for additional improvements in the generation of sentence templates for use in natural language generation. Therefore, it would have been obvious to combine Slifka ‘436 with Song ‘745 to obtain the invention as specified.

Regarding claims 1 & 11; Claims 1 & 11 contain substantially the same subject matter as claim 20. Therefore claims 1 & 11 are rejected on the same grounds as claim 20. Claim 11 further discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein to execute the method. Slifka ‘436 discloses at Column 19, lines54-63 computer instructions for operating each device (110/120) and its various components may be executed by the respective device's controller(s)/processor(s) (904/1004), using the memory (906/1006) as temporary “working” storage at runtime. A device's computer instructions may be stored in a non-transitory manner in non-volatile memory (906/1006), storage (908/1008), or an external device(s). Alternatively, some or all of the executable instructions may be embedded in hardware or firmware on the respective device in addition to or instead of software.

Regarding claim 2; Slifka ‘436 discloses wherein the electronic content is an electronic document of an electronic corpus (i.e. A domain may represent a discrete set of activities having a common theme, such as “shopping”, “music”, “calendaring”, etc. As such, each domain may be associated with a particular language model and/or grammar database 276a-276n, a particular set of intents/actions 278a-278n, and/or a particular personalized lexicon 286.Column 9, lines 12-27) 
and wherein outputting the modified set of instructions comprises outputting a modified electronic document for inclusion in the electronic corpus (i.e. Known types for previous utterances may be used as ground truth data for the training set used to train the NLU component. Various techniques may be used to train the NLU component including backpropagation, statistical learning, supervised learning, semi-supervised learning, stochastic learning, stochastic gradient descent, or other known techniques. Thus, many different training examples may be used to train the NLU component discussed herein. Further, as training data is added, or otherwise changed, the NLU component may be trained to update accordingly. Column 16, line 43 thru Column 17, lines 2);

Regarding claim 3; Slifka ‘436 discloses wherein outputting the modified set of instructions comprises outputting the modified set of instructions for implementation by an automated system to perform the operation (i.e. The server 120 may then send (828 illustrated in FIG. 8E) a signal including a request for the content to the application server 125, and receive (830) the content from the application server 125. Column 18, line 49 thru Column 19, line 7).

Regarding claim 4; Slifka ‘436 discloses wherein evaluating the initial set of instructions based on the expanded domain specific knowledge base to identify at least one missing instruction comprises: evaluating, for each instance of an entity specified in the initial set of instructions and a corresponding action specified in the initial set of instructions, whether a value of a domain specific attribute of the entity satisfies a pre-condition corresponding to a pre-condition annotation of a pre-condition annotated action term associated with the corresponding action (i.e. An IC module 264 parses the utterance to determine an intent(s) for each identified domain, where the intent(s) corresponds to the action to be performed that is responsive to the utterance. Each domain is associated with a database 278a-278n of words linked to intents. For example, a music intent database may link words and phrases such as “quiet,” “volume off,” and “mute” to a “mute” intent. The IC module 264 identifies potential intents for each identified domain by comparing words in the utterance to the words and phrases in the intents database 278. Column 9, lines 38-47)
and determining that there is a missing instruction for each instance of an entity and a corresponding action specified in the initial set of instructions where the value of the domain specific attribute of the entity does not satisfy the pre-condition corresponding to the pre-condition annotation of the pre-condition annotated action term associated with the corresponding action (i.e. Users that are speaking to the system as deployed may request the system execute commands in a wide variety of sentence constructions, using idioms, slang, different languages. To improve the system's response to such variations, the system may prompt the user, through a local device deployed in a typical speech processing environment, to speak a command to perform a specific function, and may store and process the user's response for further processing. Column 15, lines 14-38)

Regarding claim 5; Slifka ‘436 discloses wherein identifying one or more additional instructions for insertion into the initial set of instructions to perform actions to satisfy a requirement of the at least one missing instruction, comprises: identifying, in an instruction knowledge base data structure, an additional instruction that generates a value of a domain specific attribute of an entity that satisfies the pre-condition corresponding to the pre-condition annotation of the pre-condition annotated action term associated with the corresponding action (i.e. In order to generate a particular interpreted response, the NER module 262 applies the grammar models and lexical information associated with the respective domain. Each grammar model 276 includes the names of entities (i.e., nouns) commonly found in speech about the particular domain (i.e., generic terms), whereas the lexical information 286 from the gazetteer 284 is personalized to the user(s) and/or the device. For instance, a grammar model 276 associated with a shopping domain may include a database of words commonly used when people discuss shopping. Column 9, lines 48-57);
and retrieving the additional instruction from the instruction knowledge base data structure (i.e. The output from the NLU processing, which may include tagged text, commands, etc., may then be sent to a command processor 290, which may be located on a same or separate server 120 as part of the system 100. Column 11, lines 12-29)

Regarding claim 6; Slifka ‘436 discloses further comprising: maintaining, for each entity specified in the initial set of instructions, a temporal state of the entity; wherein the temporal state of the entity corresponds to a state of the entity that results from completion of a previous instruction in the initial set of instructions that operates on the entity, wherein evaluating, for each instance of an entity specified in the initial set of instructions and a corresponding action specified in the initial set of instructions, whether a value of a domain specific attribute of the entity satisfies a pre-condition corresponding to a pre-condition annotation of a pre-condition annotated action term associated with the corresponding action is performed based on the temporal state of the entity (i.e. The NER module 262 may also use contextual operational rules to fill slots. For example, if a user had previously requested to pause a particular song and thereafter requested that the voice-controlled device “please un-pause my music,” the NER module 262 may apply an inference-based rule to fill a slot associated with the name of the song that the user currently wishes to play—namely the song that was playing at the time the user requested to pause the music. Column 10, line 63 thru Column 11, line 2);

Regarding claim 7; Slifka ‘436 discloses wherein the bootstrap learning process (i.e.  The NLU module 260 takes textual input (e.g., output from the ASR module 250 based on the utterance 11) and attempts to make a semantic interpretation of the text. Column 2, lines 37-38, Column 8, lines 27-45, Column 10, lines 15-21 & Column 18, lines 15-48)
associates a value with a domain specific attribute of an entity, in the set of entities, based on a pre-condition value of a pre-condition annotation of an instance of an action term, in the set of pre-condition annotated action terms, that is correlated with the entity in the natural language content (i.e. The server 120 may also determine (818) a portion of the text data corresponding to command text data, and associate (820) that portion of the text data with a command text data indicator. Column 18, lines 15-48)

Regarding claim 8; Slifka ‘436 discloses executing, by the automated system, the modified set of instructions to thereby perform the operation (i.e. The server 120 may then send (828 illustrated in FIG. 8E) a signal including a request for the content to the application server 125, and receive (830) the content from the application server 125. Column 18, line 49 thru Column 19, line 7)

Regarding claim 10; Slifka ‘436 discloses wherein the entities in the set of entities and the pre-condition annotated action terms in the set of pre-condition annotated action terms are associated with a domain in which temporally ordered tasks are to be followed to complete operations (i.e. if a user had previously requested to pause a particular song and thereafter requested that the voice-controlled device “please un-pause my music,” the NER module 262 may apply an inference-based rule to fill a slot associated with the name of the song that the user currently wishes to play—namely the song that was playing at the time the user requested to pause the music. Column 10, line 62 thru Column 11, line 11);
Regarding claim 12; Claim 2 contains substantially the same subject matter as claim 12. Therefore, claim 2 is rejected on the same grounds as claim 12.
Regarding claim 13; Claim 13 contains substantially the same subject matter as claim 3. Therefore, claim 13 is rejected on the same grounds as claim 3.
Regarding claim 14; Claim 14 contains substantially the same subject matter as claim 4. Therefore, claim 14 is rejected on the same grounds as claim 4.
Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 5. Therefore, claim 15 is rejected on the same grounds as claim 5.
Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 6. Therefore, claim 16 is rejected on the same grounds as claim 6.
Regarding claim 17; Claim 17 contains substantially the same subject matter as claim 7. Therefore, claim 17 is rejected on the same grounds as claim 7.
Regarding claim 18; Claim 18 contains substantially the same subject matter as claim 8. Therefore, claim 18 is rejected on the same grounds as claim 8.


Allowable Subject Matter
1.	Claims 9 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 19 contains substantially the same subject matter as claim 9. Therefore, claim 19 is rejected on the same grounds as claim 9.


Examiners Statement of Reasons for Allowance
The cited reference (Slifka ‘436) teaches systems, methods, and devices for training a Natural Language Understanding (NLU) component of a system using spoken utterances of individuals are described. A server sends a device, such as a speech-controlled device, a signal that causes the device to output audio soliciting content regarding how a user would speak a particular command for execution by a particular application. The device captures spoken audio and sends it to the server. The server performs speech processing on received audio data to parse the audio data into multiple portions. The server then associates a first portion of the audio data with a command indicator and a second portion of the audio data with a content indicator. The associated data is then used to update how the NLU component determines how utterances triggering the command are spoken.
The cited reference (Song ‘745) teaches wherein a system and method for bootstrapping templates for use in natural language sentence generation. More specifically, the present invention relates to identifying a set of candidate sentences from a large corpus based on a set of original templates by using a similarity measure. The set of candidate sentences are then processed or cleaned to generate a set of templates for use in natural language sentence generation.
The cited references fail to disclose wherein the entities in the set of entities are ingredients for cooking recipes, and wherein the action terms in the set of pre-condition annotated action terms are actions that are able to be performed on the ingredients, and wherein, for each pre-condition annotation action term in the set of pre-condition action terms, a pre-condition annotation of the pre-condition annotated action term specifies a state of matter of an ingredient required in order for a corresponding action to be correctly performed on the ingredient.  As a result, and for these reasons, Examiner indicates Claims 9 & 19 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
1.	Tokuda et al. (US 20130149679 A1) - Methods for generating recipe recommendations based on virtual cooking results from a virtual cooking system are described. In some embodiments, a virtual cooking result is generated based on a recipe for making a particular food or beverage. The virtual cooking result may include quantitative representations of various expected characteristics of the particular food or beverage. For example, the virtual cooking result may include resulting ingredients, resulting volatile aromatic compounds, and estimates regarding one or more flavors associated with the particular food or beverage. The generation of different virtual cooking results associated with different recipes allows computer programs to leverage machine learning techniques and solve optimization problems in order to determine an optimum recipe or set of recipes for a given set of recipe constraints. The recipe recommendations may include recipe pairing recommendations, multi-meal recipe recommendations, and new recipes optimized to satisfy a particular flavor profile.

2.	Minvielle et al. (US 9,702,858 B1) - Nutritional substance systems and methods are disclosed enabling the tracking and communication of changes in nutritional, organoleptic, and aesthetic values of nutritional substances, and further enabling the adaptive storage and adaptive conditioning of nutritional substances. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677